 Case 18-30241        Doc 374    Filed 12/18/19 Entered 12/18/19 16:51:12           Desc Main
                                  Document     Page 1 of 8



                   IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                Charlotte Division

In re:
                                                   Case Number: 18-30241
BK Racing, LLC,
                                                   Chapter 11
                              Debtor.

                          CERTIFICATE OF SERVICE—CLASS 4

       The undersigned hereby certifies that copies of the foregoing Order Approving
Disclosure Statement—On a Conditional Basis Only—and Fixing Time for Filing Acceptances
or Rejections of Plan, Combined with Notice Thereof (D.E. 367), First Amended Disclosure
Statement in Connection with Trustee’s Plan of Liquidation for BK Racing, LLC (D.E. 363),
Trustee’s First Amended Plan of Liquidation for BK Racing, LLC (D.E. 362), and corresponding
Class 4 Ballot were served on holders, or potential holders, of Class 4 claims as set forth on the
attached address matrix by U.S. mail, postage prepaid, at the addresses listed thereon.

         This, the 18th day of December, 2019.


                                              /s/ Michael L. Martinez
                                             Michael L. Martinez (N.C. State Bar No. 39885)
                                             Grier Wright Martinez, PA
                                             101 North Tryon Street, Suite 1240
                                             Charlotte, North Carolina 28246
                                             704/375.3720 Telephone
                                             704/332.0215 Fax
                                             mmartinez@grierlaw.com

                                             Attorneys for Matthew W. Smith, Trustee
              Case 18-30241       Doc 374   Filed 12/18/19 Entered 12/18/19 16:51:12           Desc Main
                                             Document     Page 2 of 8
Precision Products Performance Center   Internal Revenue Service                 Bluewater Partners, LLC
POB 1229                                PO Box 7346                              PO Box 7137
Arden NC 28704                          Philadelphia, PA 19101‐7346              Statesville, NC 28687


EAN Services, LLC                       James, McElroy & Diehl, PA               Atlantic Union Bank, c/o David Schilli
14002 E 21st St, Suite 1500             525 N. Tryon St., Ste. 700               101 N Tryon Street Ste 1900
Tulsa, OK 74134                         Charlotte, NC 28202                      Charlotte, NC 28246


Simpson Performance Products            Nelson Mullins Riley & Scarborough LLP   NC Department of Revenue
328 FM306                               P.O. Box 11070                           PO Box 1168
New Braunfels, TX 78130                 Columbia, SC 29211                       Raleigh, NC 27602


Triad Racing Technologies, LLC          Simpson Performance Products, Inc.       Supershoe LLC
PO Box 3545                             330 South Main Street                    4537 Orphanage Rd
Mooresville, NC 28117                   Mooresville, NC 28115                    CONCORD, NC 28027


Marocha USA dba Fyshe USA               Race Team Alliance Inc.                  Duke Energy
301 Michigan Ave., Apt. 201             13420 Reese Blvd. West                   PO Box 470515
Miami Beach, FL 33139                   Huntersville, NC 28078                   Charlotte, NC 28272‐0505


Ron Ingalls                             Race Engines Plus, LLC c/o Kenny         Custom Car Company, Inc. c/o Kenny
                                        Dantinne                                 Dantinne
210 Senior Circle
                                        525 N. Tryon St., Ste. 1400              525 N. Tryon St., Ste. 1400
Lompoc, CA 93446
                                        Charlotte, NC 28202                      Charlotte, NC 28202
Steven J. Bildman                       Arrow Composites, LLC                    TKR, LLC
24730 Half Pone Point Road              PO Box 392                               155 Franklin Drive
Hollywood, MD 20636                     Harrisburg, NC 28075                     Mooresville, NC 28115


McGuireWoods LLP                        Signals Seals & Fasteners                Ronald C. Devine
201 North Tryon St., Ste. 3000          P.O. Box 1135                            6403 Burke Woods Court
Charltote, NC 28202                     Mooresville, NC 28115                    Burke, VA 22015


Miami Dade Expressway Authority         NASCAR Event Management, Inc.            Cosmo Motors Inc.
P. O . BOX 22826                        One Daytona Boulevard                    545 12th St. Dr NW
HIALEAH, FL 33002                       Daytona Beach, FL 32114                  Hickory, NC 28601


Courtyard Kansas City Country Club      MSC Industrial Supply Co.                Solving the Profit Puzzle, LLC
Plaza
                                        75 Maxess Road                           12555 Cross Country Ln
4600 JC Nichols Parkway
                                        Milville, NY 11747                       Reston, VA 20191
Kansas City, MO 64112
               Case 18-30241     Doc 374   Filed 12/18/19 Entered 12/18/19 16:51:12      Desc Main
                                            Document     Page 3 of 8
NY State Department of Taxation &      Aegis Sciences Corporation         Aerodyn Wind Tunnel
Finance
                                       P. O. Box 645471                   135 Godspeed Lane
P O Box 5300
                                       Cincinnati, OH 45264‐5471          Mooresville, NC 28115
Albany, NY 12205‐0300
Airr Force Racing Products             Alex Equipment Inc.                Allied Sheet Metal Works, Inc
311 N.E. 14 Avenue                     380 Friendship Church Road         612 Charles Avenue
Fort Lauderdale, FL 33301              Taylorsville, NC 28681             Charlotte, NC 28205


Apex Magnets                           ASG Security                       ATI Performance
157 RMX Way                            PO Box 650837                      6747 Whitestone Road
Petersburg, WV 26847                   Dallas, TX 75265‐0837              Baltimore, MD 21207‐4173


Ave Motorsports Inc                    B&B Hose & Rubber Co Inc           B.R.E Motorsports
4486 Providence Mill Road              4604 Bainbridge Blvd.              6901 Belt Road
Maiden, NC 28650                       Chesapeake, VA 23320               Concord, NC 28027


BDO USA                                Birmingham Marriott                Bordeaux Dyno Cams
8401 Greensboro Dr., Ste. 800          3590 Grandview Pkwy                22247 Andrew Jackson Hwy E
Mc Lean, VA 22102                      Birmingham, AL 35243               Delco, NC 28436


BrandRPM                               Breaking Limits                    Brisco
4910 Starcrest Dr                      P.O. Box 607                       251 Buckeye Cove Road
Monroe, NC 28110                       Trinity, NC 27370                  Swannanoa, NC 28778


Brunnhoelzl Racing                     Carolina Industrial Truck, Inc.    Carolina Installations
803 Performance Road                   P.O. Box 411391                    214 Prairie Drive
Mooresville, NC 28115                  Charlotte, NC 28241                Lexington, NC 27292


Carolina Tape and Supply Corp.         Cenit North America                Chek Industries, Inc
P.O. Box 2488                          691 Squirrel Road Suite 275        P.O. Box 686
Hickory, NC 28603                      Auburn Hill, MI 48326              Mooresville, NC 28115


City Electric Supply                   City of Charlotte                  City of Roanoke Photo Enforcement
261 Rolling Hill Road Suite 2A         P.O. Box 1316                      7018 Baker Blvd.
Mooresville, NC 28117                  Charlotte, NC 28201‐1316           Richland Hills, TX 76118


Coast Fabrication, Inc                 Commonwealth of Massachusetts      Community Insurance Associates
16761 Burke Lane                       P.O. Box 417448                    18516 Office Park Drive
Huntington Beach, CA 92647             Boston, MA 02241‐7448              Gaithersburg, MD 20879
               Case 18-30241   Doc 374   Filed 12/18/19 Entered 12/18/19 16:51:12             Desc Main
                                          Document     Page 4 of 8
Comp Performance Group               Composite Resources, Inc                 Computech Manufacturing Co., Inc.
3406 Democrat Road                   485 Lakeshore Parkway                    851 Vossbrink Drive
Memphis, TN 38118                    Rock Hill, SC 29730                      Washington, MO 63090


ConSeaAir LLC                        Dailey Engineering                       Dave Jensen Enterprises South
3157 Heirloom Rose Place             42095 Zevo Drive Unit 7                  707 Performance Road
Oviedo, FL 32766                     Temecula, CA 92590                       Mooresville, NC 28115


Delphi Packard                       DMS South Inc.                           DRISLIDE N. America
5725 Delphi Drive                    535‐D Pitts School Road NW               1452 Delashmut Ave
Troy, MI 48098‐2815                  Concord, NC 28027                        Columbus, OH 43212


Dustin Tyson                         ElastoSeal Inc.                          Elite Tube & Fab
1601 Highway 70 East                 791 Enterprise Drive                     172 Hinkle Lane
New Bern, NC 28562                   Lexington, KY 40510                      Lexington, NC 27295


EME Performance Products             Emerald TC, LLC                          Enviro‐Master
23 Crestview Road                    5400 Laurel Springs Pkwy, Bldng 900      P.O. Box 12350
Stuart, VA 24171                     Suwanee, GA 30024                        Charlotte, NC 28220


ESM Group Inc.                       Essex Parts Services, Inc                FedEx Freight
5970 Heaton Pass                     125 Hampton Court                        P.O. Box 223125
Carmel, IN 46033                     Cramerton, NC 28032                      Pittsburgh, PA 15251‐2125


Four Points by Sheraton              Hampton Inn                              Harraka Racing Equipment
1010 Northgate Drive                 100 Lighthouse Estates Drive             143 Village View Drive Ste 312
San Rafael, CA 94903                 Milford, DE 19963                        Mooresville, NC 28117


Hartley Equipment Sales              Hellraizer Jacks Inc.                    Henry Aviation, LLC
P.O. Box 3452                        115 Denver Business Park Drive Suite A   832 Aviator Drive
Boone, NC 28607                      Mooresville, NC 28115                    Fort Worth, TX 76179


Ideal Steel Inc.                     Identity Ventures                        Impact
120 Halpers Drive                    P.O. Box 3141                            1531 E Northfeld Drive Suite 400
Seneca, SC 29678                     Indian Trail, NC 28079                   Brownsburg, IN 46112


Infinity Video Systems               Ingersoll Rand Co                        J&J Enterprises
775 E Blithedale Avenue #527         800 D Beaty Street                       12606 Willow Grove Way
Mill Valley, CA 94941                Davidson, NC 28036                       Huntersville, NC 28070
             Case 18-30241        Doc 374   Filed 12/18/19 Entered 12/18/19 16:51:12       Desc Main
                                             Document     Page 5 of 8
James C. Chesley                        Kenny's Components, Inc            Kentucky Trailer
7207 Main Street                        P.O. Box 330                       7201 Logistics Drive
Clifton, VA 20124                       Troutman, NC 28166                 Louisville, KY 40258


Lake Norman Tool Repair                 Lincoln Electric Motorsports       Livonia Automatic, Inc.
115 Denver Business Park Dr., Ste. A    22801 St. Clair Avenue             12650 Newburgh Road
Mooresville, NC 28115                   Cleveland, OH 44117                Livonia, MI 48150


LKN Tool Repair, Inc.                   Marriott Fairfield Inn             Matthews, Carter & Boyce
115A Denver Business Park Drive         3285 Boardwalk Drive               11320 Random Hills Rd., Ste. 600
Mooresville, NC 28115                   Ann Arbor, MI 48108                Fairfax, VA 22030


Matzinger Performance                   Mecklenburg County Tax Collector   Metro Fire Lifesafety
1101 Prospect Avenue                    P.O. Box 71063                     3110 May Street
Westbury, NY 11590                      Charlotte, NC 28272‐1063           Charlotte, NC 28217


MGM Grand Hotel and Casino, LLC         Mooresville Sign & Design, Inc.    MTS Systems Corporation
3799 Las Vegas Blvd. South              2425 E. Statesville Hwy            P.O. Box 1450
Las Vegas, NV 89109                     Mooresville, NC 28115              Minneapolis, MN 55485‐5871


MVPINDEX                                NC DMV                             LeBoeuf Law PLLC
2211 N. Lamar Street, Suite 200         3148 Mail Service Center           325 N St Paul Suite 3400
Dallas, TX 75202                        Raleigh, NC 27610                  Dallas, TX 75201


North Carolina Dept of Commerce         Oakley                             Performance Friction
133 Island Ford Road                    One Icon                           P.O. Box 300077
Statesville, NC 28625                   Foothill Ranch, CA 92610           Duluth, GA 30093‐0300


Performance Mold Products               Phil's Starter & Alternator        Piedmont Forklift Handling, Inc
N116 W18515 Morse Drive                 P.O. Box 190                       120 S. Oakland Avenue
Germantown, WI 53022                    Cherryville, NC 28021              Statesville, NC 28677


Pit Boss Aluminum Jacks                 PLIC SBD GRAND ISLAND              Premier Transportation and
                                                                           Warehousing
7929 Lincoln Avenue                     P.O. Box 10372
                                                                           8916 A Pioneer Ave
Riverside, CA 92504                     Des Moines, IA 50306‐0372
                                                                           Charlotte, NC 28273
PrePass                                 Pro Cal Professional Decals        Pro‐Fabrication, Inc
P.O. Box 52774                          P.O. Box 603355                    4328 Triple Crown Drive SW
Phoenix, AZ 85072                       Charlotte, NC 28260                Concord, NC 28027
               Case 18-30241     Doc 374   Filed 12/18/19 Entered 12/18/19 16:51:12      Desc Main
                                            Document     Page 6 of 8
Professional Race Services             Progressive                        PSNC Energy
P.O. Box 915                           P.O. Box 105428                    P.O. Box 100256
Thomasville, NC 27361‐0915             Atlanta, GA 30348‐5428             Columbia, SC 29202‐3256


Queen City Lawn & Landscaping          Raetech Motorsports, Inc           Renton Coil Spring Co., Inc
P.O. Box 1478                          4750 Venture Drive, Suite 100      425 S. 7th Street
Huntersville, NC 28070‐1478            Ann Arbor, MI 48108                Renton, WA 98057


Restoration Capital                    RJ Waste & Recovery Inc            Roehrig Engineering, Inc.
42637 Bradford Telegraph Court         9925 Metromont Ind. Blvd           P.O. Box 856660
Chantilly, VA 20152                    Charlotte, NC 28269                Minneapolis, MN 55485‐6660


Rust Busters                           Schiavone Electronic Labs, Inc.    Schultz Engineered Products
317 Cove Creek Loop                    21 McKinley Avenue                 2530 Asbury Avenue
Mooresville, NC 28117                  Blackwood, NJ 08012                Neptune, NJ 07753


Snider Fleet Solutions                 Southeast Thermal Systems, LLC     Southern National Motorsports Park,
                                                                          LLC
200 East Meadowview Road               8925 Steinbeck Court
                                                                          8071 Newsome Mill Road
Greensboro, NC 27406                   Charlotte, NC 28216
                                                                          Lucama, NC 27851
Speedway Children's Charities          Speedway Fabrication, Inc          Spire Sports + Entertainment, LLC
5555 Concord Parkway South, Ste. 302   239 Hawks Prey Drive               P.O. Box 638
Concord, NC 28027                      Mooresville, NC 28115              Cornelius, NC 28031


SRI‐Trackside Services                 Staples Advantage                  Stitch 98
P.O. Box 5478                          P.O. Box 405386                    154 Talbert Pointe Road, Suite 101
Mooresville, NC 28117                  Atlanta, GA 30384‐5386             Mooresville, NC 28117


Strange Oval                           Sun Trust                          Sunnen
8300 North Austin Avenue               P.O. Box 79079                     7910 Manchester Road
Morton Grove, IL 60053                 Baltimore, MD 21279‐0079           Saint Louis, MO 63143


Supply Chain Services, LLC             SWM International, Inc             Tachyon Networks Inc
P.O. Box 281885                        P.O. Box 1794                      9339 Carroll Park Drive #150
Atlanta, GA 30384‐1885                 Pampa, TX 79066                    San Diego, CA 92121


Terminix Service, Inc                  Texas Motor Speedway               The Bond Exchange
3618 Fernandina Road                   P.O. Box 500                       14045 Ballantyne Corporate Place, Ste.
                                                                          525
Columbia, SC 29210                     Ft. Worth, TX 76101
                                                                          Charlotte, NC 28277
               Case 18-30241     Doc 374   Filed 12/18/19 Entered 12/18/19 16:51:12       Desc Main
                                            Document     Page 7 of 8
Thermal Control Products               Thornburg Machine & Repair         Tilton Engineering
6324 Performance Drive                 121 Printhad Road                  25 Easy Street
Concord, NC 28027                      Dallas, NC 28034‐8785              Buellton, CA 93427


Timothy Rizer                          Travel Agents International        Travis Kvapil
5905 River Drive                       330 NE 42nd Street                 132 Sagewood Drive
Lorton, VA 22079                       Oakland Park, FL 33334             Mooresville, NC 28115


Tri Tec Seal, LLC                      Turn One High Performance          Universal Tool & Gage
4141 West Grand Blanc Road             P.O. Box 64                        254 Spring Run Drive
Swartz Creek, MI 48473                 Frankenmuth, MI 48734              Mooresville, NC 28117


US Cutting and Cleaning Fluids         Watson Electric Co., Inc           Weaver Media, LLC
P.O. Box 128                           P.O. Box 467                       810 Welch Road
Dallas, NC 28034                       Huntersville, NC 28070             Commerce Chater Twp, MI 48390


Windstream                             Windstream                         Wyatt Law, PLLC
P.O. Box 9001908                       P.O. Box 9001950                   Post Office Box 12352
Louisville, KY 40290‐1908              Louisville, KY 40290‐1950          Raleigh, NC 27605


Yeley Racing Corp                      Jeffrey Lemons                     Matthew T. Blankenship
121 Leeward Shoals Lane                2619 Hopewell Church Road          2026 Perth Road
Mooresville, NC 28117‐8917             Sherrills Ford, NC 28673           Mooresville, NC 28117‐8447


Jason Burgess                          Patrick Cole                       Patrick Donahue
463 Hunton Forest Dr NW
                                       149 single Oak dr                  16204 Winnow Crt
Concord, NC 28027
                                       Troutman, NC 28166                 Cornelius, NC 28031


LeeAnn Detrick Egolf                   Douglas S. Fritz                   Stephen Gleason
4830 Westgate Drive                    9610 Rayneridge Drive              1331 Riverwood Drive
Cumming, GA 30040                      Huntersville, NC 28078‐7668        Lexington, NC 27292


Klint Green                            Robert Jeffrey                     Mark Keeteman
150 Lancelot Circle                    334 E Kearney, PMB 292             260 Knoll View Dr.
Salisbury, NC 28147                    Springfield MO 65803               Salisbury NC 28147


Pedro Martinez Jr.                     Bernis Paul Rice                   Douglas Thomas Richert
2120 Bradshaw Rd                       5745 Spring Gate Ct.               126 Harwell Rd.
Mooresville, NC 28115                  Concord, NC 28027                  Mooresville, NC 28117
            Case 18-30241    Doc 374   Filed 12/18/19 Entered 12/18/19 16:51:12       Desc Main
                                        Document     Page 8 of 8
Corey Rosinsky                     Douglas B. Spees                   Douglas B. Spees, c/o Beth Carter
134 LynnBrook St.                  3195 Lakeshore Road South          P.O. Box 1553
Mooresville, NC 28117              Denver, NC 28037                   Denver, NC 28037


Toby Whealdon                      Michael Wright, c/o Beth Carter
8602 Forest Shawdow Circle         P.O. Box 1553
Cornelius, NC 28031                Denver, NC 28037
